DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Newly submitted claims 93-98 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons noted below.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 93-98 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 74, 76-77, 82-83, and 86-92 drawn to a method for determining the volume status of an individual.
Group II, claims 93-98, drawn to an apparatus for determining the volume status of an individual.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of determining the volume status of an individual, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Melker (U.S. Publication No. 2012/0053469).
Melker discloses a method (methods, systems and devices to monitor vascular volume status; Abstract) of determining the volume status of an individual (The computer 61 comprises a processing module 69 to analyze the PCC signal stream and/ or VCC signal stream to monitor blood flow and/or volume status [0070]).
Further, a search burden exists as different search terms are required.
Response to Arguments
Applicant's remarks and amendments with respect to the drawing objections in Figures 1-18 have been fully considered. The objections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 101 in Claims 74-87 have been fully considered but they are not persuasive. Applicant argues that the claim is significantly more than an abstract idea. The applicant has amended Claim 74 to include a “causing the patient to perform a specific type of breathing protocol” and “noninvasively measuring time intervals within the patient’s cardiac cycle during a specific time” as newly recited steps that make the measurements meaningful for the invention. Examiner respectfully disagrees. The rejections are maintained, and further clarified, in view of the amendment. 
Applicant’s arguments with respect to claim(s) 74-87 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 74, 76-77, 82-83, and 86-92 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 74 recites:
(b)…noninvasively determining one or more time intervals within the patient's cardiac cycle over a plurality of heartbeats of the patient; 
(c) determining a variance of the time intervals over a plurality of heartbeats;
(d) determining the volume status of the patient from the variance
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of determining recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The steps of “determining a variance” and “determining one or more time intervals” in independent Claim 74 is a mathematical relationship to determine an accurate dynamic measurement. The step of “determining the volume” in independent Claim 74 is a mathematical relationship to evaluate the patient’s hemodynamic status. Referring to paragraph [0119] of the specification, an 
The claimed steps also recite abstract ideas in the form of mental processes, as consistent with Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66 (2012). If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind, see Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016). The claimed steps of determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the 
This judicial exception (abstract idea) in Claims 74, 76-77, 82-83, and 86-92 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for determining merely invoke a computer as a tool.
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for determining.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claims do not integrate the abstract idea into a practical application because there is no structure claimed to impose any meaningful limits on practicing the abstract idea. Therefore, the claims do no more than generally link the use of the judicial exceptions identified to a particular technological environment or field of use. 
In consideration of each of the relevant factors and the claim elements individually and in combination, the claims are directed to abstract ideas without sufficient integration into a practical application and without significantly more. 
Furthermore, as noted above, the claims fall under the mathematical concepts group and/or the mental processes group.  “A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
 “The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).”  MPEP 2106.05(a).  “That is, the claim must include the components or steps of the invention that provide the improvement described in the specification.”  Id.   
“[I]n McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer McRO, the claimed system invokes a computer as a tool to perform a mathematical concept and/or mental process. 
The processing system, external devices, and storage perform the same with or without the claimed abstract idea.  Therefore, it is unclear how the abstract idea can improve the standard functions of the additional elements.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 74, 76-77, 82-83, and 86-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 74, 76, 86, 87 recite the term “patient”. Claims 74, 87, 91, 93, 95 recite the term “individual”. It is unclear whether the “patient” is the same as the “individual” or if these two are referring to separate elements.
Claim 74 recites the term “volitional breathing protocol” in line 2 and “breathing protocol” in line 6. Claim 76 recites the term “paced breathing protocol” in line 2. Claim 86 recites the term “volitional breathing protocol” in line 5. Claim 87 recites the term “breathing protocol” in line 5. Claim 91 recites the term “breathing protocol” in line 1. It is unclear whether the term “volitional breathing protocol”, “breathing protocol”, and “paced breathing protocol” are referring to separate elements. 
74 recites the limitation "the volume status" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 82 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 86 recites the limitation "the first performance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 88 recites the limitation "the second performance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 89 recites the limitation "the magnitude" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 90 recites the limitation "the magnitude" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 91 recites the limitation "the duration" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 74, 76-77, 82-83, 87, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Melker (U.S. Publication No. 2012/0053469; previously cited) in view of NPL Takehana et al ("Effects of posture on heart rate and systolic time intervals in normal men"; The American Journal of Cardiology Volume 73, Issue 5, 15 February 1994, Pages 411-414; previously cited).
Regarding Claim 74, Melker discloses a method of determining the volume status of an individual (methods, systems and devices to monitor vascular volume status; Abstract) comprising: 
(a) causing a patient to perform a volitional breathing protocol (Subjects were asked to breathe through various sizes of endotracheal tubes that were attached to a mouthpiece…The breathing maneuvers were performed in sequential phases of 10 breaths through the tube followed by a 30 second rest period; [0076]) comprising one or more inhale phases during which airflow occurs only if inhale pressure exceeds a predetermined inhale pressure threshold, and one or more exhale phases during which airflow occurs only if exhale pressure exceeds a predetermined exhale pressure threshold (Subjects breathed at peak inspiratory and expiratory flow rates of 40 L/min to a volume of 1.5 L per breath; [0076])
 (d) determining the volume status of the patient from the variance (The computer 61 comprises a processing module 69 to analyze the PCC signal stream and/ or VCC signal stream to monitor blood flow and/or volume status [0070]).  
Melker fails to disclose (b) while the patient is performing the breathing protocol, noninvasively determining one or more time intervals within the patient's cardiac cycle over a plurality of heartbeats of the patient; (c) determining a variance of the time intervals over a plurality of heartbeats.
NPL Takehana discloses (b) while the patient is performing the breathing protocol (Subjects were randomly selected to perform the Valsalvu maneuver; Page 411 Paragraph 2), noninvasively (PEP, LVET; Page 411 Column 2 Paragraph 2 – Page 412 Column 2 Paragraph 2; Figure 3); 
(c) determining a variance of the time intervals over a plurality of heartbeats (All data were expressed as mean + SD. Two-way layout analysis of variance was used to compare the values during strain and release; Page 412 Paragraphs 2-3; Table 1 presents the variance of the time intervals of PEP, LVET, and heart rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated PEP/LVET as an accepted index of net cardiac function as it is inversely related to stroke volume and ejection fraction taught by NPL Takehana into those of Melker in order to examine the effects of hemodynamic responses on cardiovascular function. 
Regarding Claim 76, Melker discloses wherein step (a) comprises causing the patient to perform a paced breathing protocol (Subjects were asked to breathe through various sizes of endotracheal tubes that were attached to a mouthpiece…The breathing maneuvers were performed in sequential phases of 10 breaths through the tube followed by a 30 second rest period; [0076]).
Regarding Claim 77, Melker discloses wherein step (a) comprises providing an airway resistance device having one or more flow-independent pressure valves (a mouthpiece, which was connected to a CO2SMO Plus (Novametrix, Respironics Inc.) in-line sensor that measured respiratory airflow and tidal volume; [0076]).
Regarding Claim 82, Melker fails to disclose wherein the one or more time intervals is selected from the group of PAT, PEP, LVET, PTT, EMAT, and ICT.  
(PEP, LVET; Page 411 Column 2 Paragraph 2 – Page 412 Column 2 Paragraph 2; Figure 3), PTT, EMAT, and ICT.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated PEP/LVET as an accepted index of net cardiac function as it is inversely related to stroke volume and ejection fraction taught by NPL Takehana into those of Melker in order to examine the effects of hemodynamic responses on cardiovascular function. 
Regarding Claim 83, Melker fails to disclose wherein step (c) comprises determining a variance of the time intervals within a specific respiratory phase.
NPL Takehana discloses wherein step (c) comprises determining a variance of the time intervals within a specific respiratory phase (All data were expressed as mean + SD. Two-way layout analysis of variance was used to compare the values during strain and release; Page 412 Paragraphs 2-3; Table 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated PEP/LVET as an accepted index of net cardiac function as it is inversely related to stroke volume and ejection fraction taught by NPL Takehana into those of Melker in order to examine the effects of hemodynamic responses on cardiovascular function. 
Regarding Claim 87, Melker discloses wherein step (d) comprises determining the volume status of the patient from the variance and from the second variance ((PCC and VCC components…variations in the amplitude and AUC of both components can also be an indication of volume status; [0046]; The computer 61 comprises a processing module 69 to analyze the PCC signal stream and/or VCC signal stream to monitor blood flow and/or volume status [0070]).

NPL Takehana discloses wherein steps (a), (b), and (c) are performed with the individual in a first body position (sitting position), and further comprising repeating steps (a), (b), and (c) with the individual in a second body position (supine position) distinct from the first body position (Subjects were randomly selected to perform the Valsalva maneuver in 2 positions; 6 subjects performed in the supine position first and 6 in the sitting position; Page 411 Paragraph 2); and determining a second variance (All data were expressed as mean + SD. Two-way layout analysis of variance was used to compare the values during strain and release; Page 412 Paragraphs 2-3; Table 1 presents the variance of the time intervals of PEP, LVET, and heart rate) of the time intervals (PEP, LVET; Page 411 Column 2 Paragraph 2 – Page 412 Column 2 Paragraph 2; Figure 3) over a plurality of heartbeats while the patient volitionally performs the breathing protocol (Valsalva maneuver). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated PEP/LVET as an accepted index of net cardiac function as it is inversely related to stroke volume and ejection fraction taught by NPL Takehana into those of Melker in order to examine the effects of hemodynamic responses on cardiovascular function. 
Regarding Claim 92, Melker fails to disclose wherein the time intervals are determined from at least one of an electrocardiogram, photoplethysmogram, and phonocardiogram.
NPL Takehana discloses wherein the time intervals are determined from at least one of an electrocardiogram, photoplethysmogram, and phonocardiogram (Data for systolic time intervals were recorded simultaneously from the first derivative of the ear densitogram and electrocardiogram; Page 411 Paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated PEP/LVET as an accepted index of net cardiac function as it is inversely related to stroke volume and ejection fraction taught by NPL Takehana into those of Melker in order to examine the effects of hemodynamic responses on cardiovascular function.   
Claims 86 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Melker and NPL Takehana as applied to claim 74 above, and further in view of Daniels et al (U.S. Patent No. 6,099,481).
Regarding Claim 86, Melker discloses wherein step (d) comprises determining the volume status of the patient from the variance and from the second variance ((PCC and VCC components…variations in the amplitude and AUC of both components can also be an indication of volume status; [0046]; The computer 61 comprises a processing module 69 to analyze the PCC signal stream and/or VCC signal stream to monitor blood flow and/or volume status [0070]).
Melker fails to disclose determining a second variance of the time intervals over a plurality of heartbeats while the patient performs the volitional breathing protocol.
NPL Takehana discloses determining a second variance of the time intervals (All data were expressed as mean + SD. Two-way layout analysis of variance was used to compare the values during strain and release; Page 412 Paragraphs 2-3; Table 1 presents the variance of the time intervals of PEP, LVET, and heart rate) over a plurality of heartbeats while the patient performs the volitional breathing protocol (Valsalva maneuver; Page 411 Column 1 Paragraph 2 – Page 412 Column 2 Paragraph 2; Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated PEP/LVET as an accepted index of net cardiac function as it is 
Melker and NPL Takehana fail to disclose repeating steps (a), (b), and (c) with inhale and exhale pressure thresholds distinct from those in the first performance of steps (a), (b), and (c). 
Daniels discloses repeating steps (a), (b), and (c) with inhale and exhale pressure thresholds (A determination is then made of whether any of the samples equaled or exceeded an initial inhalation threshold pressure level and an initial inhalation threshold volume level, as shown at 104. Then a determination is made, as shown at inquiry 105, whether the inspiration pressure and volume for a subsequent respiratory sample equaled or exceeded the inspiration confirmation thresholds. Next, the respiratory flow for subsequent respiratory samples must meet both initial and confirmatory expiration pressure and volume thresholds, as shown at inquiries 106 and 107, respectively; Column 5 Lines 25-35) distinct from those in the first performance of steps (a), (b), and (c) (Figure 2; Elements 103-107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the distinct pressure thresholds taught by Daniels into those of Melker and NPL Takehana in order to accurately determine whether the set of respiratory samples should be identified as a breath (Daniels Column 5 Lines 16-45). 
Regarding Claim 88, Melker and NPL Takehana fail to disclose wherein the inhale pressure threshold in the second performance of steps (a), (b), and (c) is greater than the inhale pressure threshold in the first performance of steps (a), (b), and (c); the exhale pressure threshold in the second performance of steps (a), (b), and (c) is greater than the exhale pressure threshold in the first performance of steps (a), (b), and (c); or both.
(Preferably, the threshold pressure level is set to a default of 6 cmH2O, and may be adjusted above or below that level; Column 5 Lines 65-67).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the distinct pressure thresholds taught by Daniels into those of Melker and NPL Takehana in order to accurately determine whether the set of respiratory samples should be identified as a breath (Daniels Column 5 Lines 16-45). 
Claims 89-91 are rejected under 35 U.S.C. 103 as being unpatentable over Melker and NPL Takehana as applied to claims 74 and 77 above, and further in view of Lanier et al (U.S. Publication No. 2011/0009764).
Regarding Claim 89, Melker and NPL Takehana fail to disclose wherein the magnitude of the exhale pressure threshold is no less than 5 cm H20.
Lanier discloses wherein the magnitude of the exhale pressure threshold is no less than 5 cm H20 (the assembled removable mouthpiece 14 and handheld unit 12 maintain a static low-pressure seal of at least 6 cmH2O for no less than 5 minutes; [0111]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the pressure thresholds taught Lanier by into those of Melker and NPL Takehana in order to produce more consistent results to assure an accurate and predictive diagnosis (Lanier [0110]).
Regarding Claim 90, Melker and NPL Takehana fail to disclose wherein the magnitude of the inhale pressure threshold is no less than 5 cm H20.
Lanier discloses wherein the magnitude of the inhale pressure threshold is no less than 5 cm H20 (the assembled removable mouthpiece 14 and handheld unit 12 maintain a static low-pressure seal of at least 6 cmH2O for no less than 5 minutes; [0111]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the pressure thresholds taught Lanier by into those of Melker and NPL Takehana in order to produce more consistent results to assure an accurate and predictive diagnosis (Lanier [0110]).
Regarding Claim 91, Melker and NPL Takehana fail to disclose wherein the breathing protocol and airway resistance device cause the individual to maintain a constant intrathoracic pressure for the duration of each respiratory phase after each pressure threshold has been satisfied.
Lanier discloses wherein the breathing protocol and airway resistance device cause the individual to maintain a constant intrathoracic pressure for the duration of each respiratory phase after each pressure threshold has been satisfied (the assembled removable mouthpiece 14 and handheld unit 12 maintain a static low-pressure seal of at least 6 cmH2O for no less than 5 minutes; [0111]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the pressure thresholds taught Lanier by into those of Melker and NPL Takehana in order to produce more consistent results to assure an accurate and predictive diagnosis (Lanier [0110]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/C.J.J./Examiner, Art Unit 3791                        

/RAJEEV P SIRIPURAPU/             Primary Examiner, Art Unit 3793